Citation Nr: 1436709	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-47 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected low back strain with degenerative disk disease.

2.  Entitlement to service connection for a claimed gastric disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.




ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2008 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the case for additional development in September 2012 and has now been returned to the Board for the purpose of appellate review.

The claim of service connection for a gastric disorder and the issue of entitlement to a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected low back disability is not shown to be manifested by a limitation of motion or functional loss due to pain that is productive of flexion of the thoracolumbar spine being restricted to 30 degrees or less; neither ankyloses, nor are incapacitating episodes due to intervertebral disc disease demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for the service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a letter dated in July 2008, prior to the rating decision at issue, which informed the Veteran how VA could assist him in developing his claims and of the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

Another letter in January 2009 again provided this information and additionally informed the Veteran that in order to receive a higher rating for a service connected disability, the evidence needed to show that it got worse.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes service treatment records, VA treatment records, and the written assertions of the Veteran.  He was afforded VA examinations of his back that fully documented his symptoms, including range of motion before and after repetition, and the functional effects of his back disability

Additionally, as regards the claim for increase, there was substantial compliance with the terms of the September 2012 remand. The cited information and authorizations were requested from the Veteran in October 2012, but no response was received, and more recent VA treatment records were associated with the claims file.  

The Board notes that much of the development prescribed in the September 2012 remand pertained to developing the Veteran's claim for a TDIU rating and, in any event, he did not provide the required authorizations and information to enable VA to undertake additional development from private sources.

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


 Increased Rating

The Veteran contends that the symptoms of his low back disability are worse than compensated by the currently assigned 20 percent rating.  He asserts that he cannot bend, is in constant pain, and cannot sit or stand for longer than fifteen minutes at a time.  

The Veteran also complained of numbness and pain in the legs and feet and bowels dysfunction. He is separately service connected for these disabilities, and they will not be addressed as part of the present appeal.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a, a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  

These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  

A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  

A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

The VA treatment records throughout the period of the appeal document the Veteran's complaints of back pain and reduced motion and his treatment with different modalities, but do not provide specific findings as to the range of motion of the thoracolumbar spine.

The Veteran was afforded a VA examination in July 2008 and reported having stiffness, weakness and pain that could be elicited by physical activity or onset spontaneously.  He was able to function with medication with some relief and no side effects.  He denied having any incapacitating episodes during the prior twelve months.  The functional impairments were noted to include difficulty with prolonged standing, sitting and walking.  

The Veteran displayed forward flexion of the lumbar spine that was limited to 45 degrees by pain.  The examiner noted that, after repetition, there were additional limitations caused by pain, fatigue and lack of endurance, but these did not actually reduce the range of motion.  The major functional impact on range of motion testing was pain.  Curvatures of the spine were normal, and there was no evidence of intervertebral disc syndrome. There was normal motor and sensory function in the upper and lower extremities.   There was no intervertebral disk syndrome, nerve root involvement, or scarring.

The Veteran was reexamined by VA in April 2012 and reported having back pain that, at times, would flare up with weather and made it hard to get out of bed with stiffness and radiating pain down the legs, as well as numbness.  Forward flexion of the thoracolumbar spine was noted to be to 40 degrees with pain at the endpoint and did not change after three repetitions.  There were also limitations to spinal extension, lateral flexion, and lateral bending.  

The examiner did not identify any functional losses related to the spine disability.  There was tenderness of the thoracic and lumbar area that resulted in an abnormal gait.  Muscle strength and reflexes were normal.  Sensory exam was abnormal with radiculopathy.  (The Veteran has been granted service connection for bilateral lower extremity radiculopathy.)  

The Veteran did have intervertebral disk syndrome, but had not had any incapacitating episodes in the last twelve months.  The Veteran constantly used a crutch and occasionally a cane.  The Veteran's ability to work was impacted in that he was unable to stand or sit for too long or his back would hurt.

After reviewing the entire record, the Board finds that the Veteran does not meet the criteria for a rating in excess of 20 percent for service-connected low back disability because there is no showing that flexion of the thoracolumbar spine was restricted to 30 degrees or less or that it was ankylosed.  

To the extent that the Veteran reports having a functional limitation due to pain, he was noted to have performed forward flexion to 45 degrees in 2008 and 40 degrees in 2012 in connection with his VA examinations.  The Veteran's major complaint is pain, but the rating criteria are applied even if pain is shown to be present.  

Significantly, on examination, the Veteran was not found to have an additional loss of function following repetitive movement or due to other factors that would warrant the assignment of a higher rating of basis of limitation of flexion being limited to 30 degrees or less.  

While the Veteran was noted to have intervertebral disc syndrome, he did not report having any incapacitating episodes that would warrant the assignment of a higher rating on that basis.  

Finally, the Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

The criteria for rating diseases and injuries of the spine specifically contemplate reduced or limited motion as well as functional loss due to pain and related factors.  

Hence, referral for extraschedular consideration is not warranted in this case.  


ORDER

An increased rating in excess of 20 percent for the service-connected low back disability is denied.


REMAND

The Veteran asserts that he suffers from a gastrointestinal disorder that is related to an episode of gastritis that he had in service.  He reports having had reflux and stomach problems since service.  

A review of the VA treatment records shows diagnoses of gastroesophogeal reflux disease (GERD), longstanding peptic ulcer disease, and probable "functional gastrointestinal disorder."  They show the Veteran continues to complain of episodes of nausea and vomiting as well as abdominal pain and is prescribed medication to treat his reflux problem.  

Given this evidence, the Board finds that a VA examination should be scheduled in order to ascertain the nature and likely etiology of the Veteran's claimed gastric condition. 

Additionally, in September 2012, the Board indicated that the issue of entitlement to a TDIU rating should be addressed by the AOJ.  As this was not done, a remand is necessary so that the AOJ can take appropriate action to comply with this previous request.

Accordingly, the remaining matters are REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed gastrointestinal disorder.  All indicated testing should be performed, and the claims file should be made available to the examiner for review.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that any current gastric disability had its clinical onset during service or otherwise was due to an event or incident of that service.  

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

2.  The AOJ also should take appropriate steps to contact the Veteran in order to provide him with an application for a total rating based on individual unemployability by reason of service-connected disability so that he can initiate a claim for this benefit.  He also should be notified of the evidence needed to support such a claim.    

3.  After completing all indicated development, the AOJ should readjudicate any claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


